DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Page 7, filed 9/14/2021, with respect to the rejection(s) of claim(s) 1-5, 11-12, 15, and 17 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pisani (US 2017/0049338 A1) in view of Banet (US 2017/0172517 A1) (as previously cited), further in view of Russell (US 2015/0094558 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pisani (US 2017/0049338 A1) in view of Banet (US 2017/0172517 A1) (both cited previously) further in view of Russell (US 2015/0094558 A1).
Regarding claims 1 and 17, Pisani discloses a vital signs monitor (Fig. 3A-B) comprising: a subject wearable first cleat (eg. Fig. 4-6) having a subject facing side (eg. Fig. 3-6, sensor side), an environment facing side (eg. Fig. 4-6, opposite side of sensor side), a first sensor opening (eg. Fig. 4, aperture 297), and a pair of laterally spaced apart first electrodes (eg. Fig. 3A-B, Electrode 23), a subject wearable second cleat having a subject facing side (eg. Fig. 3A-B, electrode 24, sensor side), an environment facing side (eg. Fig. 3A-B, opposite sensor side), and a pair of laterally spaced apart second electrodes (eg. Fig. 3A-B, Electrode 24); an equipment housing removably attached to the first and second cleats (eg. Fig. 4, 30 removable SEM), the equipment housing having a first sensor pocket which registers with the first sensor opening (eg. Fig. 4, para. 296-297, sensor in assembly 42 with an aperture to allow sensor head to protrude and contact body); and a first sensor aligned with the first sensor opening and the first sensor pocket (eg. Para. 296-297). Pisani does not disclose wherein each electrode of the pair of laterally spaced apart first electrodes and each electrode of the pair of laterally spaced apart second electrodes includes a discrete element that contacts the subject to conduct electrical signals and that is coupled to a respective one of the portions of the first and second cleats that extend beyond the opposite sides of the equipment housing such that each discrete element, in its entirety, is positioned out from under the equipment housing.
Banet teaches a neck-worn sensor apparatus with at least one pair of electrode contact points disposed within the housing (eg. Para. 33).
It would have been obvious to have combined the invention of Pisani with the electrode pairs as taught by Banet to expand the functionality of the sensor module to monitor ecg for better analysis of patient physiological signals. With regards to the laterally spaced apart electrodes, one of ordinary skill would have been able to rearrange the sensor electrodes to fit different anatomical and housing shapes. See MPEP 2144.04.]
Russell teaches a sensor patch (eg. Fig. 2-4) that comprises a removably attached electronics section (eg. Fig. 2-4 removable electronics 210 removably attached to housing 215 with protrusions/cleats 205 having two electrodes 220). 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the extended sensor sections/cleats to be parallel and have an overlap in a perpendicular direction such that the long dimensions of the first and second cleats are perpendicular with a long dimension of the equipment housing because the Applicant has not disclosed that this configuration provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected that the overlapping and extensions of Russell and of the Applicant’s invention to have utilized different shapes/dimensions to permit easier separation of the detachable sensor sections from the housing in a modular fashion. Therefore, it would have been prima facie obvious to modify the invention of Russell to have two cleats with their associated sensors instead of one (eg. see MPEP 2144.04 duplication of parts) on each side in such configuration as stated above because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Russell. To overcome this, the Examiner recommends the applicant explain/submit the benefits of having two cleats vs one cleat and specify the shape of the equipment housing in the claims and why that shape is critical.
Regarding claim 2, the combined invention of Pisani, Banet, and Russell discloses the first electrodes are on laterally opposite sides of the first sensor opening and the second electrodes are on laterally opposite sides of a longitudinally extending cleat reference line (eg. Pisani, Fig. 5, Para. 297, rearrangement variation of dotted line 54).
Regarding claim 3, the combined invention of Pisani, Banet, and Russell discloses the longitudinally extending cleat reference line is a centerline. It would have been an obvious matter of design choice to as person of ordinary skill in the art to have a center reference line of the invention because the Applicant has not disclosed that using a registration feature provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected reference lines equally well as the centerline (eg. Pisani, Fiig. 5, Para. 297) allowing different views/orientations since they perform the same function. Therefore it would have been prima facie obvious to modify the invention of Pisani, Banet, and Russell to obtain the invention specified in claim 3 because such a modification would have been a mere design consideration which fails to patentably distinguish over the prior art of Pisani, Banet, and Russell.
Regarding claim 4, the combined invention of Pisani, Banet, and Russell discloses the cleats are longitudinally spaced from each other, and wherein the longitudinal spacing of the cleats, the lateral spacing of the first electrodes from each other, and the lateral spacing of the second electrodes from each other causes a spatial distribution of the electrodes consistent with acquiring clinically useful electrocardiography signals (eg. Pisani, claim 169, ecg adhesive skin electrode arrangement).
Regarding claim 5, the combined invention of Pisani, Banet, and Russell discloses the first cleat includes a pair of first cleat connector elements, the first cleat connector elements being laterally offset from the sensor opening of the cleat in laterally opposite directions; the second cleat includes a pair of second cleat connector elements, the second cleat connector elements being laterally offset from a longitudinally extending reference line of the second cleat in laterally opposite directions; the equipment housing includes housing connector elements; and the equipment housing is removably attached to the first and second cleats by way of a mating relationship between the cleat connector elements and the housing connector elements (eg. Pisani, Fig. 4, Para. 296, mating connectors).
Regarding claim 11, the combined invention of Pisani, Banet, and Russell discloses the second cleat includes a second sensor opening and a second pair of ECG electrodes, and the equipment housing includes a second sensor pocket which registers with the second sensor opening, the monitor also including a second sensor aligned with the second sensor opening and the second sensor pocket (eg. Pisani, Para. 28, integrated sensors).
Regarding claim 12, the combined invention of Pisani, Banet, and Russell discloses the first sensor and the second sensor are the same type of sensor (eg. Banet, Para. 33, at least one pair of electrodes corresponding to ecg measurements).
Regarding claim 15, the combined invention of Pisani, Banet, and Russell discloses a standoff feature (eg. Pisani Para. 198, and 297 flexible parts to keep the sensors in place, which is substantially equivalent to a standoff feature).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792